FILED
                                                        United States Court of Appeals
                         UNITED STATES COURT OF APPEALS         Tenth Circuit

                                       TENTH CIRCUIT                        January 15, 2013

                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court

 STEPHEN CRAIG BURNETT,

           Plaintiff - Appellant,

 v.                                                            No. 12-7066
                                                  (D.C. No. 6:12-CV-00158-RAW-SPS)
 KATHY MILLER; RAYMOND                                         (E.D. Okla.)
 LARIMER; NANCY COLPETZER;
 MARK REIHELD,

           Defendants – Appellees.


                                    ORDER AND JUDGMENT*


Before LUCERO, O’BRIEN, and MATHESON, Circuit Judges.


       Stephen Burnett, an Oklahoma state prisoner appearing pro se,1 seeks to appeal the

district court’s dismissal of his 28 U.S.C. § 1915(a) motion to proceed in forma pauperis

(“ifp”) in a civil rights action filed against prison officials regarding his medical care. We

       * After examining Appellant=s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed.
R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
        Because Mr. Burnett is proceeding pro se, we construe his pleadings liberally.
United States v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009). “[T]his rule of liberal
construction stops, however, at the point at which we begin to serve as his advocate.” Id.
conclude that we lack jurisdiction to review the ifp denial and dismiss this appeal.

       The district court denied leave to proceed ifp on the ground that Mr. Burnett had

accumulated three “strikes” under 28 U.S.C. § 1915(g). This provision strips prisoners of

the right to proceed ifp if the prisoner has previously filed three or more actions while

incarcerated that were dismissed as “frivolous, malicious, or [for failure to] state a claim

upon which relief may be granted, unless the prisoner is under imminent danger of

serious physical injury.” 28 U.S.C. § 1915(g). Mr. Burnett appeals, challenging whether

the cases cited by the district court were truly strikes under § 1915(g).

       Title 28 U.S.C. § 1291 grants this court jurisdiction only over final decisions of a

district court. “A final decision is typically one by which a district court disassociates

itself from a case.” Mohawk Indus., Inc. v. Carpenter, 130 S. Ct. 599, 604-05 (2009)

(quotations omitted). Although the denial of a motion to proceed ifp is not a final

decision in the traditional sense, it is often appealable as a collateral order under the

Cohen doctrine. Lister v. Dep’t of Treasury, 408 F.3d 1309, 1310 (10th Cir. 2005); see

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546-47 (1949). Cohen held that

appellate jurisdiction is appropriate for collateral rulings that are final in a practical, if not

a technical, sense. 337 U.S. at 545-46.

       The Cohen collateral order doctrine applies in only a “small class” of cases. Id. at

546. The doctrine “must never be allowed to swallow the general rule that a party is

entitled to a single appeal, to be deferred until final judgment has been entered.”

Mohawk, 130 S. Ct. at 605 (quotations omitted). For an appellate court to review a
                                               -2-
collateral order under Cohen, “the challenged order must constitute a complete, formal,

and in the trial court, final rejection of a claimed right where denial of immediate review

would render impossible any review whatsoever.” Firestone Tire & Rubber Co. v.

Risjord, 449 U.S. 368, 376 (1981) (citations omitted) (quotations omitted).

       In Lister, this court explained that most denials of ifp motions fall under Cohen

because “[i]f a truly indigent claimant is not granted [ifp] status, [he] is barred from

proceeding at all in district court.” 408 F.3d at 1311. But the present case does not meet

this description. The record reflects that the $350 district court filing fee has now been

paid in full and that Mr. Burnett’s civil rights action is proceeding in district court. The

denial of the ifp motion has therefore not “barred [Mr. Burnett] from proceeding at all in

district court.” See id. As such, it does not fall under the Cohen doctrine, and we lack

jurisdiction to review it as a collateral order.

       We therefore dismiss this appeal for want of jurisdiction. Mr. Burnett’s request to

proceed ifp on appeal is denied, and the remaining balance of the filing fee is due

immediately, payable to the District Court.

                                             ENTERED FOR THE COURT



                                             Scott M. Matheson, Jr.
                                             Circuit Judge




                                               -3-